Citation Nr: 1421308	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for back disorder, to include as secondary to service-connected traumatic arthritis of the left ankle.  

2.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected traumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the case in January 2012 for a new VA examination.  The case has since been returned to the Board for appellate review.  

The Board has recharacterized the issue of entitlement to service connection for a cervical, thoracic, and lumbar spinal disorder into two separate issues - (1) entitlement to service connection for a back disorder, and (2) entitlement to service connection for a neck disorder.  The Board concludes that bifurcating this claim into two separate issues for independent adjudication is the most proper way of handling this appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

In September 2013, subsequent to the Appeals Management Center's (AMC) February 2012 supplemental statement of the case (SSOC), the Veteran submitted a statement in support of his claim from his private chiropractor.  The Veteran's representative also submitted a September 2013 waiver of this statement, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

A review of the Veterans Benefits Management System only contains records that are either duplicative or irrelevant to the issue on appeal.  However, a review of the Veteran's Virtual VA claims file reveals records from the VA treatment records dated from March 2010 to November 2013.  The RO did not get the opportunity to review these records in the April 2010 statement of the case (SOC), and the AMC has not reviewed these records in the February 2012 SSOC.  However, the Veteran's representative submitted an April 2014 waiver of these treatment records, thereby allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has a back disorder that is aggravated by his service-connected traumatic arthritis of the left ankle.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a back disorder is proximately due to, the result of, or aggravated by his service-connected traumatic arthritis of the left ankle.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that he has a thoracic and lumbar spine disorder that is related to his service-connected traumatic arthritis of the left ankle.  A January 2012 VA examiner indicated that a limp would not cause the Veteran's degenerative disc disease of the thoracolumbar spine; however, she also stated that an antalgic gait (limp) can cause lower back pain.  Therefore, the examiner concluded that the limp caused by the Veteran's service-connected traumatic arthritis of the left ankle likely exacerbated his lower back pain.  

The January 2012 examiner's opinion is consistent with the Veteran's lay statements, the May 2009 and July 2013 statements his private chiropractor, and VA medical records documenting the Veteran's gait abnormality due to traumatic arthritis of the left ankle in January 2005 and April 2005.  Accordingly, the Board finds that the service connection is warranted for a back disorder.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for a back disorder is granted.  


REMAND

The January 2012 VA examiner indicated that there is no known evidence supporting a link between a limp and cervical spine pain or pathology.  Therefore, she opined that it is less likely than not that the Veteran's cervical spine disorder is related to his military service.  While the examiner's rationale seems to address secondary service connection, her conclusion seems to consider direct service connection instead.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a neck disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA treatment records relevant to the claim.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the January 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any cervical spine disorder.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran's VA treatment records and prior VA examinations verify that his service-connected traumatic arthritis of the left ankle cause an antalgic gait.  He has also contended that this limp has caused his cervical spinal disorder.  The Veteran's chiropractor has submitted May 2009 and July 2013 statements in support his claim.  

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran has a cervical spine disorder is either caused by or aggravated by the Veteran's service-connected traumatic arthritis of the left ankle, including as due to a limp resulting from that disability.  In rendering these opinions, the examiner should note that the Veteran's VA treatment records note an antalgic gait in addition to a degenerative disc disease of the cervical spine.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish Veteran and his representative a SSOC and be afforded a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


